Opinion issued August 31, 2009
 
 
 : 
 





In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00159-CR



MARIAN BOLLY FOLARIN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 240th District Court
Fort Bend County, Texas
Trial Court Cause No. 43605



MEMORANDUM OPINION

	Appellant, Marian Bolly Folarin, pleaded guilty, without an agreed
recommendation as to punishment from the State, to the offense of conspiracy to
commit theft of property in an amount of $200,000 or more.  After a presentence
investigation, the trial court sentenced appellant to confinement for 11 years.
 Appellant's counsel on appeal has filed a brief stating that the records  present 
no reversible error, that the appeal is without merit and is frivolous, and that the appeal
must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, (1967). The brief meets the requirements of Anders by presenting a professional
evaluation of the record and detailing why there are no arguable grounds for reversal. 
Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810 (Tex. Crim.
App. 1978). 
	Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel's brief, we agree that the appeal is frivolous and without merit and
that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005).  
	We affirm the judgment of the trial court and grant counsel's motion to
withdraw. (1)   Attorney J. Sidney Crowley must immediately send the notice required
by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the
Clerk of this Court.
PER CURIAM

Panel consists of Justices Jennings, Alcala, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).

1. 	Appointed counsel still has a duty to inform appellant of the result of this
appeal and that he may, on his own, pursue discretionary review in the Texas
Court of Criminal Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).